                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 5/28/2021
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 :           19-CR-808 (VEC)
 ABOUBAKAR BAKAYOKO,                                            :
                                                                :                ORDER
                                              Defendants. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS Messrs. Conde and Bakayoko are tentatively scheduled to commence jury

selection and trial on July 6, 2021 at 10:00 a.m.;

        IT IS HEREBY ORDERED THAT: In light of the CDC’s announcement dated May 16,

2021, that fully vaccinated people can remove their masks indoors, the Court strongly urges all

lawyers and defendants to get vaccinated as soon as possible. Although the Southern District of

New York has not yet changed its mask requirements, it is conceivable that the requirements will

change by the time this case begins trial so that persons who have been vaccinated need not be

masked in court.



SO ORDERED.
                                                                    ________________________
Date: May 28, 2021                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
